
	
		II
		110th CONGRESS
		2d Session
		S. 2576
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Crapo (for himself,
			 Ms. Collins, Mr. Allard, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for qualified expenditures paid or incurred to replace certain wood
		  stoves.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Stove Act of
			 2008.
		2.Credit for
			 replacement of wood-burning stoves meeting environmental standards
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Replacement of
				wood-burning stoves
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified stove replacement expenditures paid or incurred by the
				taxpayer for the taxable year.
						(b)LimitationThe
				amount of the credit under subsection (a) with respect to the replacement of
				each non-compliant wood stove shall not exceed $500.
						(c)Qualified stove
				replacement expendituresFor purposes of this section—
							(1)In
				generalThe term qualified stove replacement
				expenditures means expenditures made by the taxpayer for the purchase
				and installation of a compliant stove which—
								(A)is installed in a
				dwelling unit located in the United States, and
								(B)replaces a
				noncompliant wood stove used in such dwelling unit.
								Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the compliant stove.(2)Compliant
				stoveThe term compliant stove means—
								(A)a wood-burning
				stove which meets the requirements set forth in the Standards of
				Performance for New Residential Wood Heaters issued by the
				Environmental Protection Agency, and
								(B)a pellet or
				corn-burning stove.
								(3)Noncompliant
				wood stoveThe term noncompliant wood stove means
				any wood-burning stove that is not a compliant stove.
							(d)Joint
				occupancy, cooperative housing corporations, and when expenditure
				madeRules similar to the rules of paragraphs (4), (5), and (8)
				of section 25D(e) shall apply for purposes of this section.
						(e)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						(f)TerminationThis
				section shall not apply to expenditures made after December 31,
				2010.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 1016 of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 and at the end of paragraph (36),
					(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(38)to the extent
				provided in section 25E(e), in the case of amounts with respect to which a
				credit has been allowed under section
				25E.
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						Sec. 25E. Replacement of
				wood-burning stoves..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures for stoves purchased after the date of the enactment of this
			 Act.
			
